United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1648
                                   ___________

Bobby L. Box,                       *
                                    *
            Appellant,              *
                                    *
     v.                             * Appeal from the United States
                                    * District Court for the
Jo Anne B. Barnhart, Commissioner,  * Eastern District of Arkansas.
                                    *
            Appellee.               * [UNPUBLISHED]
                               ___________

                             Submitted: May 4, 2006
                                Filed: May 12, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Bobby Box, who was born in 1958, sought disability insurance benefits
alleging he had been unable to work since May 2001 because he suffered from
Crohn’s disease, sleep apnea, depression, acid reflux, and a degenerative disc disease
affecting his lower back. After a hearing, an administrative law judge (ALJ) issued
an adverse decision, in part based on a finding that Box retained the residual
functional capacity (RFC) to perform unskilled medium work, including some of his
past jobs. After the Appeals Council denied review, the district court1 upheld the
agency’s decision, and Box appeals.

      Following careful review, we agree with the district court that substantial
evidence in the record as a whole supports the ALJ’s decision. Contrary to Box’s
arguments, we conclude that the ALJ gave sufficient reasons to discount Box’s
subjective complaints, provided sufficient analysis in support of the ALJ’s conclusion
that Box retained the RFC to perform his past work, and made proper use of the
vocational expert’s hearing testimony in response to hypothetical questions. See Goff
v. Barnhart, 421 F.3d 785, 792-94 (8th Cir. 2005) (this court will not disturb decision
of ALJ who considers, but for good cause expressly discredits, claimant’s subjective
complaints; hypothetical is sufficient if it sets forth impairments supported by
substantial evidence in record and accepted as true); Stormo v. Barnhart, 377 F.3d
801, 807 (8th Cir. 2004) (in determining RFC, ALJ must consider medical records,
observations of treating physicians and others, and claimant’s own description).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-